               Case 2:19-cr-00159-RSL Document 43 Filed 09/13/19 Page 1 of 2




 1                                                 THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
 7   UNITED STATES OF AMERICA,                    )   No. CR19-159-RSL
                                                  )
 8                  Plaintiff,                    )
                                                  )   MOTION TO FILE OVERLENGTH
 9             v.                                 )   MOTION FOR REVIEW AND
                                                  )   REVOCATION OF MAGISTRATE
10   PAIGE THOMPSON,                              )   JUDGE’S DETENTION ORDER
                                                  )
11                  Defendant.                    )   Noted for September 27, 2019
                                                  )
12
            Paige Thompson, by her attorneys, respectfully requests permission to file an 18-
13
     page motion for review and revocation of the magistrate judge’s detention order.
14
     Ms. Thompson’s motion addresses important legal and factual issues that need to be
15
     briefed in detail for this Court’s consideration and for preservation of the record.
16
     Counsel have condensed and focused the facts and issues to the best of their ability
17
     while still providing the Court with a thorough explanation of the relevant facts and
18
     law. As a result, the response cannot be adequately briefed within the 12-page limit of
19
     Local Criminal Rule 12(b)(5).
20
            Accordingly, counsel for Ms. Thompson seeks permission to file an 18 - page
21
     motion.
22
            DATED this 13th day of September, 2019.
23
                                                Respectfully submitted,
24
25                                              s/ Nancy Tenney
                                                Assistant Federal Public Defender
26                                              Attorney for Paige A. Thompson

                                                                 FEDERAL PUBLIC DEFENDER
       MOTION TO FILE OVERLENGTH MOTION FOR                         1601 Fifth Avenue, Suite 700
       REVIEW AND REVOCATION OF DETENTION ORDER                               Seattle, WA 98101
       (Paige Thompson, CR19-159-RSL) - 1                                         (206) 553-1100
               Case 2:19-cr-00159-RSL Document 43 Filed 09/13/19 Page 2 of 2




 1                                 CERTIFICATE OF SERVICE
 2          I certify that on September 13, 2019, I electronically filed the foregoing
 3   document with the Clerk of the Court using the CM/ECF system, which will send
 4   notification of filing to all registered parties.
 5
                                                  s/ Charlotte Ponikvar
 6                                                Paralegal
                                                  Office of the Federal Public Defender
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       MOTION TO FILE OVERLENGTH MOTION FOR                          1601 Fifth Avenue, Suite 700
       REVIEW AND REVOCATION OF DETENTION ORDER                                Seattle, WA 98101
       (Paige Thompson, CR19-159-RSL) - 2                                          (206) 553-1100
